Case 1:19-cv-00157-GNS-HBB Document 125 Filed 08/31/21 Page 1 of 3 PageID #: 1576




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                   BOWLING GREEN DIVISION
                             CIVIL ACTION NO. 1:19-CV-00157-GNS-HBB


  CHRISTOPHER DALTON THOMAS                                                                           PLAINTIFF


  VS.


  DEB HAALAND1 et al.                                                                             DEFENDANTS



                                         MEMORANDUM OPINION
                                             AND ORDER

          Plaintiff Christopher D. Thomas has filed a motion to set aside the final agency decision

  concerning his termination from employment at Mammoth Cave National Park (DN 111).

  Defendant Deb Haaland has filed an objection in response (DN 119), and Thomas has filed a reply

  (DN 120). For the reasons that follow, Thomas’ motion (DN 111) is DENIED.

                                                  Thomas’ Motion

          Thomas contends that the August 8, 2019 Administrative Law Judge (“ALJ”) decision—

  unfavorably ruling on his Title VII claim—became the “Final Agency Decision” as a result of the

  Equal Employment Opportunity Commission’s (“EEOC”) decision dated February 9, 2021 (Id. at

  PageID # 1303). Thomas argues the “Final Agency Decision” should be set aside because it is

  based on falsified evidence and delusional allegations, instead of substantial credible evidence in

  the record (Id. at PageID # 1303-24). Thomas states “[a]s far as I know” the Court has the

  authority to vacate this “Final Agency Decision” (Id. at PageID # 1303).


  1 The current Secretary of the Department of Interior is Deb Haaland. Therefore, David L. Bernhardt, the former
  Secretary of the Department of Interior, has been substituted by Haaland as Defendant in the docket sheet pursuant to
  Fed. R. Civ. P. 25(d).
Case 1:19-cv-00157-GNS-HBB Document 125 Filed 08/31/21 Page 2 of 3 PageID #: 1577




                                        Haaland’s Response

         Defendant Deb Haaland asserts that the motion should be denied because Thomas “offers

  no legal foundation or precedence” for moving the Court to reach back into the EEOC’s

  administrative process and enjoin the EEOC in some fashion (DN 119 PageID # 1453-55).

  Additionally, Haaland points out that Thomas’ motion has nothing to do with the action before the

  Court which is limited to determining whether termination of Thomas’ temporary federal position

  at Mammoth Cave National Park violated the Americans with Disabilities Act and Title VII (Id.).

                                          Thomas’ Reply

         In reply, Thomas explains that setting aside the Final Agency Decision “is one of the

  primary objectives for bringing this case to federal court” (DN 120 PageID # 1490). Thomas

  explains that “[a]s a result the FAD and EEOC ruling, I have been unemployable since July 2017

  and suffered severe emotional distress. I have had both employment and appellate records

  falsified in efforts to assassinate my character and conceal the misconduct of opposing parties.”

  (Id.). Thomas claims the delusional allegations on which these decisions are based “are not

  evidence of my conduct, they are evidence of slander which was used as a means to discriminate

  against me” (Id.).

                                             Discussion

         The District Judge conducted an initial screening of Thomas’ pro se second amended

  complaint, pursuant to 28 U.S.C. § 1915(e), and allowed only Thomas’ Title VII and Americans

  with Disabilities Act claims against Haaland to proceed for further development (DN 86 PageID

  # 1018). Subsequently, the undersigned granted Thomas’ Motion to Amend Pleadings only to




                                                 2
Case 1:19-cv-00157-GNS-HBB Document 125 Filed 08/31/21 Page 3 of 3 PageID #: 1578




  the extent that his proposed Fourth Amended Complaint expands upon the existing causes of action

  against Haaland under Title VII and Americans with Disabilities Act (DN 117 PageID # 1371).

          Because the EEOC is not a party to the action, the Court has no jurisdiction to order the

  EEOC to vacate or set aside what Thomas claims is a “Final Agency Decision.” Moreover, in

  response to Thomas’ previous challenge to the August 8, 2019 and February 9, 2021 decisions, the

  undersigned explained that his Title VII claim against Haaland will be adjudicated de novo or

  “independent of the ruling of the EEOC” (DN 93 PageID # 1088-89) (citing Metzinger v. United

  States Dept. of Veterans Affairs, No. 19-10614; No. 20-599 Section “R” (2), 2020 U.S. Dist.

  LEXIS171250, at *7 (E.D. La. Sept. 18, 2020)). For this reason, the undersigned ruled that

  Thomas’ challenge to the August 8, 2019 and February 9, 2021 decisions “is not authorized under

  law and is therefore STRICKEN from the record” (Id. at PageID # 1089).

          Similarly, Thomas’ current effort to set aside these decisions is also not authorized under

  law. This means that Thomas cannot fulfill “one of the primary objectives for bringing this case

  to federal court” (DN 120 PageID # 1490).

                                               ORDER

          IT IS HEREBY ORDERED that Thomas’ motion to set aside the Final Agency Decision

  (DN 111) is DENIED.

  August 30, 2021




  Copies:           Christopher Dalton Thomas, pro se
                    Counsel of Record

                                                   3
